            Case 1:14-cr-00855-LTS Document 70 Filed 04/30/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,

        -v-                                                           No. 14 CR 855

RAMEL PIERSON,

                 Defendant.

-------------------------------------------------------x


                                                     ORDER


                 The Court commenced Mr. Pierson’s violation of supervised release hearing this

morning at 9:00 a.m. using videoconferencing technology. As a result of technical difficulties,

the proceeding will reconvene today, April 30, 2020, at 1:00 p.m., telephonically.

                 To access the call, the parties must dial 888-363-4734 and enter the access code

1527005, followed by the security code 2140. During the call, the participants are directed to

observe the following rules:

            1.   Use a landline whenever possible.
            2.   Use a handset rather than a speakerphone.
            3.   All callers in to the line must identify themselves if asked to.
            4.   Identify yourself each time you speak.
            5.   Mute when you are not speaking to eliminate background noise.
            6.   Spell proper names.


                 Additionally, teleconference participants are reminded of the general prohibition

against photographing, recording, and rebroadcasting of court proceedings. Violation of these

prohibitions may result in sanctions, including removal of court issued media credentials,

restricted entry to future hearings, denial of entry to future hearings, or any other sanctions




PIERSON - ORDER RE HEARING                                 VERSION APRIL 30, 2020                    1
          Case 1:14-cr-00855-LTS Document 70 Filed 04/30/20 Page 2 of 2


deemed necessary by the court.



               SO ORDERED.

Dated: New York, New York
       April 30, 2020

                                                   /s/ Laura Taylor Swain
                                                   LAURA TAYLOR SWAIN
                                                   United States District Judge




PIERSON - ORDER RE HEARING              VERSION APRIL 30, 2020                    2
